               Case 2:17-cr-00315-JLR Document 72 Filed 12/11/20 Page 1 of 1




 1                                                              JUDGE JAMES L. ROBART
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8
     UNITED STATES OF AMERICA,                   ) No. CR17-315-JLR
 9                                               )
                      Plaintiff,                 )
10                                               ) AMENDED ORDER GRANTING
                vs.                              ) MOTION TO REVOKE STAY
11                                               )
     ALAN SCOTT ANDRE,                           )
12                                               )
                      Defendant.                 )
13                                               )
                                                 )
14          THE COURT has considered Alan Andre’s motion to revoke the stay and all the
15   records and files in this case.
16          THE COURT GRANTS the motion and revokes the order to stay the fine. It is
17   hereby ordered that the $40 deposited into the court’s registry shall be released and
18   applied towards Mr. Andres’s fine and victim penalty assessment.
19
20          DONE this 11th day of December, 2020.
21
22                                              A
                                               __________________________________
                                               JAMES L. ROBART
23                                             UNITED STATES DISTRICT JUDGE
24   Presented by:

25   s/ Jesse Cantor
     Assistant Federal Public Defender
26   Attorney for Alan Andre

                                                                FEDERAL PUBLIC DEFENDER
       ORDER TO REVOKE STAY - 1                                    1601 Fifth Avenue, Suite 700
       (Alan Scott Andre / CR17-315-JLR)                             Seattle, Washington 98101
                                                                                (206) 553-1100
